Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Posture: Final Office action
This is a reissue application filed on 12/18/2018 of US patent 9,534,248 B2, Issued on Jan.3, 2017. The reissue application is assigned as US 16/223,294.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
A Non-final office action was mailed on 4/2/2021.
Applicants response and claim amendment are filed on 10/1/2021.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/1/2021 is considered.


					Specification

	The corrections to the specification by the Certificate of Correction filed on 4th February 2020 was not included in this reissue application. 
Certificate of correction changes and disclaimer of claim(s) under 37 CFR 1.321(a)  should be made without using underlining or brackets. Because these are retroactively a part of the original patent and are made before the reissue application will issue as a patent, they must show up in the printed reissue patent document as part of the original patent, i.e., not in italics or bracketed. See MPEP 1411.01.
				Amendment
The provisions of 37 CFR 1.173(b)-(g)  and those of 37 CFR 1.121(i)  apply to amendments in reissue applications. See MPEP 1453.
The claim amendment filed on 10/1/2021 proposes amendments to claims that does not comply with 37 CFR 1.173(d, g), which sets forth the manner of making amendments in reissue applications.

Status of Claims and claim Interpretation
Claims 1-4 were originally present in the issued '248 patent and new claims 5-117 were added by the amendment filed on 12/18/2018. 
Claims 6-7, 9-16, 18, 21, 23, 37-38, 40, 45, 54, 59, 61, 65, 75, 78-117 canceled, and claims 118-125 added by the amendment filed on 10/1/2021.
Claims 1-5, 8, 17, 19-20, 22, 24-36, 39, 41-44, 46-53, 55-58, 60, 62-64, 66-74, 76-77, and 118-125 are currently pending in this reissue application.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). MPEP 2111.
Independent clams 1, 2, 5, 30 recite a composition, independent claims 3, 47 and 70 recite a method of detecting a diseased cell (tumor cell in claim 3) by delivering the composition.
The issued claims 1-4 in the `248 patent are limited to recombinant nucleic acid comprising the nucleic acid sequence of SEQ ID NO: 11. 
The `248 patent  describes minicircle vector is defined as “a small double stranded circular DNA molecule that provided for persistent, high level expression of a sequence of interest that is present in the vector.” (col. 10, 35-39), and further describes that the minicircle vectors differ from bacterial plasmid vectors by lacking an origin of replication, and lack of drug selection markers commonly found in bacterial plasmids (col. 10, lines 57-59).
The newly added claims 5, 8, 17, 19-20, 22, 24-36, 39, 41-44, 46-53, 55-58, 60, 62-64, 66-74, 76-77, and 118-121 are generic and are not limited to the nucleic acid sequence of SEQ 
Independent claims 5, 30, 47, 70, 79, 86, 88 recite a “nucleic acid encoding a secretable agent.” 
The `248 patent specification does not define a “secretable agent.” The specification discloses the polypeptide can be “secreted embryonic alkaline phosphatase” (SEAP) (col. 2:52-54; minicircle vector construct comprising SEAP operably linked to the tumor specific promoter pSurvivin in SEQ ID NO: 1 shown in Figure 13 (col. 17:60-67). 
The specification discloses in some embodiments, the reporter polypeptide can be secreted embryonic alkaline phosphatase (SEAP) (col.2:52-54).
The specification discloses that in some embodiments, the disclosed minicircle vectors include a reporter gene to be detectable by non-invasive detection methods include MRI reporter genes including tyrosinase, PET/SPECT reporter genes, luminescence reporter genes, photoacoustic reporter gene (col. 2:48-51, col. 16, lines 54 to col. 17, lines 18, col. 22, lines 51-54; col 23, 25-29). 
The `248 patent specification discloses that SEAP is measured in both medium and plasma using the Great EscApe SEAP chemiluminiscence assay kit 2.0 (Clonetech) (Example 6).
The specification discloses that the nucleic acid sequence operably linked to tumor specific promoter may encode a polypeptide useful for modulating the proliferation or metabolic activity of a recipient tumor cell for purpose of reducing or eliminating the targeted tumor cell from the subject human or non-human animal (col 17, lines 19-26) and lists several therapeutically effective polypeptides (co. 17, lines 27-39). 
	
				Withdrawn Rejections
	Unless specifically reiterated below, Applicants amendments have rendered moot the grounds of rejections/objections set forth in the previous office action mailed on 4/2/2021.

Rejections under 35 USC 251
1.	Claims 5, 22, 30, 36, 44, 47, 53, 64, 70 and 77 are rejected under 35 USC 251 for lack of defect in the original patent and lack of any error in obtaining the original patent. See MPEP 1412.01(I).
 as the species of the reporter polypeptide (see 10/28/2015 response). The restriction requirement was made final and the non-elected claims 5, 8-12 were withdrawn (see office actions mailed on 11/30/2015 and 5/20/2016). Applicants canceled the withdrawn claims 5 and 8-10 (see 8/17/2016 response).
	Pursuant to MPEP 1412.01.I, the failure to file a continuation application of the non-elected claims/inventions cannot be recovered by filing a reissue application. 
             In this reissue, the amendment filed on 10/1/2021 added the limitations - “wherein the secretable agent is an MRI reporter, a PET reporter, a SPECT reporter, a photoacoustic reporter, a luminescent reporter, or a combination thereof” to the independent claims 5, 30, 47 and 70 of the reissue. 
In the amended independent claim 5 of the reissue, the non-viral vectors are considered as “minicircle vector2” since the minicircle vectors are bacterial plasmid vectors which lack origin of replication or non-replicating plasmid vectors. 
In the`861, application the withdrawn claim 5 recites “a recombinant nucleic acid minicircle vector comprising a nucleic acid encoding a reporter polypeptide, and the reporter polypeptide is an MRI reporter, a PET reporter, a SPECT reporter, a photoacoustic reporter, a bioluminescent reporter, or a combination thereof.”
Accordingly, in the reissue the amended claims are identical to withdrawn claim 5. In the `861 application, applicants agreed to the restriction requirement and canceled withdrawn (non-elected) claim 5 reciting the reporter polypeptide is an MRI reporter, a PET reporter, a SPECT reporter, a photoacoustic reporter, a bioluminescent3 reporter, or a combination thereof. In the reissue the amended claims 5,  22, 30, 36, 44, 47, 53, 64, 70 and 77 similarly recite the non-elected and withdrawn claim limitation of the `861 application.
In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977)).  Accordingly, claims 5, 22, 30, 36, 44, 47, 53, 64, 70 and 77 are rejected under 35 USC 251.

Recapture
Claims 5, 8, 17, 19-20, 22, 24-36, 39, 41-44, 46-53, 55-58, 60, 62-64, 66-74, 76-77, and 118-125 are rejected under 35 U.S.C. 251  as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. 
The record of the application 14/480,861 for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application. 
According to the three-step analysis in MPEP 1412.02. II – 
Step 1. The reissue application contains claim(s) that are broader than the issued patent claims. 

Step 2. The broader aspect of claims 5, 8, 17, 19-20, 22, 24-36, 39, 41-44, 46-53, 55-58, 60, 62-64, 66-74, 76-77, and 118-125 relate to the surrendered subject matter.
During the prosecution of the application 14/480,861, claims 1-4 and 6 were rejected over the prior art (see 11/30/2015 non-final action, final action 5/20/1/2016 and advisory action).
The rejected claim 1 – “a recombinant nucleic acid minicircle vector comprising a nucleotide sequence operably linked to a tumor-specific gene expression promoter and expressible at a level greater by a recipient tumor cell than a non-tumor cell.”
	In view of art rejections in the Non-final office action, Applicants canceled claims 1 and 3 and amended claims 2, 4 and 6 (see 2/24/2016 response). 
The amended claims 2, 4 and 6 were rejected over prior art (see 5/20/2016 Final office action). Applicants in the 8/17/2016 after final response - canceled the rejected claims, which do not recite the limitation “minicircle comprising the nucleic acid sequence of SEQ ID NO: 1” and made claim 7 as independent claim. Applicants asserted that the amended claim 74 is in condition for allowance. Applicants further amended the withdrawn claim 11, and method claims 13 and 14 to include the limitation “a recombinant nucleic acid minicircle comprising the nucleic acid sequence of SEQ ID NO: 1” and asserted that the claims are in condition for allowance (8/17/2016 response and 8/26/2016 Interview summary attached to Notice of Allowance). 
Claim 7 was eventually issued as claim 1 in the `248 patent.
Accordingly, Applicants canceled the rejected claims 1-4 and 6 reciting a recombinant nucleic acid minicircle5 vector in the `861 application. Only the claims, which include the 6 were allowed. Additionally, the withdrawn composition claim 11, method claims 13-14 including the allowable claim limitations are rejoined with the elected allowable product claims.
In this reissue application new claims 5, 8, 17, 19-20, 22, 24-36, 39, 41-44, 46-53, 55-58, 60, 62-64, 66-74, 76-77, and 118-125, which lack the limitation “the nucleic acid sequence of  SEQ ID NO: 1”  (surrender generating limitation) are considered as broadened claims. The prosecution history of the application (14/480,861) for the `248 patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. 
Step 3.  Further the reissue claims 5, 8, 17, 19-20, 22, 24-36, 39, 41-44, 46-53, 55-58, 60, 62-64, 66-74, 76-77, and 118-125 were not materially narrowed in other respects such that the recapture rule was avoided.
	The nucleic acid sequence of SEQ ID NO: 1 (the nucleic acid sequence of the minicircle vector construct MC-pSurv-SEAP-WPRE-SV40PolyA) is the surrender generating limitation (SGL), which has been completely eliminated from new claims and these claims were not materially narrowed the SGL in other aspects. Thus recapture rule bars claims 5, 8, 17, 19-20, 22, 24-36, 39, 41-44, 46-53, 55-58, 60, 62-64, 66-74, 76-77, and 118-125.
Response to the arguments 
Regarding lack of defect in the original patent and lack of any error in obtaining original patent – Applicants canceled the rejected claims 10, 16, 23, 38, 45, 59, 65, 75, 78, 97, 102 and 103; amended dependent claims 5, 22, 30, 36, 44, 47, 53, 64, 70 and 77 to recite “luminescent reporter” to be consonant with the election of SEAP in the original application (pages 7-8 of the 10/1/2021 response).

Thus, Applicants acquiesced in the examiner’s restriction requirement and canceled the claim, and failure to timely file a divisional application covering the originally non-elected subject matter was not “error” in the obtaining the original application.  Further, in the reissue amendment to claims 5, 22, 30, 44, 47, 64, 70 and 77 - replacing the “bioluminescent” with “luminescent” reporter is not limited to the elected secreted alkaline phosphatase (SEAP) as the species of the reporter polypeptide. Since the “bioluminescent” reporters are a subset of the “luminescent” reporters, the amendment to claims would not overcome the rejection under 35 USC 251 for lack of any defect in the original patent and lack of error in obtaining original patent. 
Regarding the recapture rejection Applicants argue that there is no evidence from the record of the original application 14/480,861 that claim 13 was not patentable. Surrender is not deliberate. Claim 5 is different in scope to claim 13 (see pages 4-7 of the response filed on 10/1/2021). 
	Applicants arguments referring to claim 13 of the 14/480,861 application are not persuasive, since the recapture rejection refers to the rejected claims 1-4 and 6 over prior art (see Non-final office action mailed on 11/30/2015; Final office action mailed on 5/20/2016; and in the Advisory action mailed on 7/28/2016 in the 14/480,861 application).
	In the 14/480,861 application the rejected claims 1-4 and 6 recite “a minicircle vector.”
1. (Original) A recombinant nucleic acid minicircle vector comprising a nucleotide sequence
operably linked to a tumor-specific gene expression promoter and expressible at a level greater
by a recipient tumor cell than by a non-tumor cell.

Since the “minicircle vector” of the original claim 1 lacks origin of replication, new claims reciting “vectors that lack an origin of replication” are not considered as “overlooked aspects.” As discussed in the recapture rejection – the SGL was completely eliminated from the reissue claims and these claims were not materially narrowed the SGL in other aspects.
	Applicants further assert that claim 5 has been amended to recite subject matter similar to claim 16, which was not rejected under the recapture provision, and has been amended to specify “luminescent” reporter to be consonant with the restriction requirement in the original application (see pages 5-6 of the response).
	The newly added limitations to claim 5 (limitations of claim 16, “wherein the secretable agent is an MRI reporter, a PET reporter, a SPECT reporter, a photoacoustic reporter, a luminescent reporter or a combination thereof”) is not related to the surrendered subject matter (MPEP 1412.02.II.C). Reissue claims that are broader than the original patent claims by entirely omitting the surrender-generating limitation (element C, in the example given) without a related replacement limitation will be barred by the recapture rule even though there is narrowing of the claims by adding limitation(s) not related to the surrendered subject matter. See MPEP 1412.02. 
	Applicant’s assertions that claims are amended to specify “luminescent” reporter to be consonant with the restriction requirement in the original application are not convincing since the nucleic acid sequence of SEQ ID NO: 1 is the surrender generating limitation (SGL), which has been completely eliminated from new claims and the addition of claim 16 limitations (i.e., the luminescent reporter) were not materially narrowed the SGL in other aspects.
Similarly Applicants argue that claims 30, 47 and 70 are amended to recite “wherein the secretable agent is an MRI reporter, a PET reporter, a SPECT reporter, a photoacoustic reporter, a luminescent reporter or a combination thereof”)”, which is not related to the surrendered subject matter (MPEP 1412.02.II.C) for the reasons discussed above.  The nucleic acid sequence of SEQ ID NO: 1 is the surrender generating limitation (SGL), which has been completely 
	Thus recapture rule bars claims 5, 8, 17, 19-20, 22, 24-36, 39, 41-44, 46-53, 55-58, 60, 62-64, 66-74, 76-77, and 118-125.
Conclusion
	Claims 1-4 are allowed.
Claims 5, 8, 17, 19-20, 22, 24-36, 39, 41-44, 46-53, 55-58, 60, 62-64, 66-74, 76-77, and 118-125 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,534,248 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  


All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450

Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Bruce Campell/
Patent Reexamination Specialist
Central Reexam Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The nucleic acid sequence of SEQ ID NO: 1 shown in Fig. 13 is the sequence of a minicircle vector construct MC-pSurv-SEAP-WPRE-SV40PolyA shown in Figure 3. The nucleic acid sequence comprises a nucleic acid fragment encoding the detectable polypeptide secreted embryonic alkaline phosphatase (SEAP) operably linked to the tumor specific promoter pSurvivin (col. 17, lines 61-67).
        
        2 The `248 patent specification discloses that “the term “minicircle” and “vector” as used herein refer to a small, double stranded circular DNA molecule that provides for persistent, high level expression of sequence of interest that is present in the vector” (col. 10:36-39). Further discloses that “the minicircle vectors differ from bacterial plasmid vectors in that they lack an origin of replication, and lack drug selection markers commonly found in bacterial plasmids” (col.10:57-59).
        
        3  The “bioluminescent reporters” are a subset of luminescent reporters.
        
        4 Claim 7 (amended). A recombinant nucleic acid minicircle comprising the nucleic acid sequence of SEQ ID NO: 1.
        5 The `248 patent teaches that the minicircle vectors lack an origin of replication (col. 10, lines 57-59).
        6 The nucleic acid sequence of SEQ ID NO: 1 is the sequence of a minicircle vector construct MC-pSurv-SEAP-WPRE-SV40PolyA.